Value | Balance | Growth Acquisition of E.ON U.S. April 29, 2010 © PPL Corporation 2010 Exhibit 99.2 © PPL Corporation 2010 1 Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward- looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. Cautionary Statements and Factors That May Affect Future Results © PPL Corporation 2010 2 Agenda IntroductionJim Miller Chairman, President and CEO, PPL E.ON U.S. OverviewVic Staffieri CEO, E.ON U.S. Transaction Overview and Timing Bill Spence EVP and COO, PPL Concluding RemarksJim Miller Chairman, President and CEO, PPL Q&A © PPL Corporation 2010 3 §Transformative transaction that rebalances business mix §Consistent with our stated strategy to grow regulated earnings §Creates a stronger, more diversified enterprise with increased earnings visibility §Strengthens solid investment grade credit profile §Enhances regulated growth opportunities §Retains significant upside to power market recovery through PPL’s existing competitive generation fleet Combination Creates Significant Value © PPL Corporation 2010 4 §Best-in-class utility franchises with progressive regulation §Very strong management team; strong track record of execution §Significant rate base growth profile with high degree of near-term visibility §Lowest rates in the region §Track record of timely regulatory approvals §Attractive valuation: –Purchase price of $7.625 billion includes approximately $450 million of tax attributes –Value net of tax attributes is $7.175 billion –Implied multiples are well within the range of where fully-regulated peers are valued –Not dependent upon synergies A Compelling Opportunity © PPL Corporation 2010 5 EBITDA (1) Based on mid-point of 2010 forecast. Significantly and Immediately Rebalances Business Mix © PPL Corporation 2010 6 Note:Represents capitalization for E.ON US since LG&E and KU rate constructs are based on capitalization. (1)Figures based on assumed exchange rate of $1.60 / GBP. ($ in billions) 2011E - 2014E CAGR:7.1% Increased Scale with Continued Growth © PPL Corporation 2010 7 ($ in billions) (1)Based on PPL stock price as of 4/27/2010. (2)Represents utility capitalization for E.ON US since LG&E and KU rate constructs are based on capitalization. (3)As of 12/31/2009. (4)Capacity pro forma for completion of Trimble County 2. Pro Forma Structure PPL Corporation WPD PPL Electric Utilities PPL Energy Supply E.ON U.S. Strengthened Utility Platform © PPL Corporation 2010 8 §J.D. Power study of business customer satisfaction among Eastern U.S. utilities –Ranked 1st 8 times in the past 11 years –Total of 16 awards, more than any other electric utility in the country §J.D. Power study of residential customer satisfaction among Eastern U.S. utilities –Earned top honor 8 times §Field sites certified as Star sites under the OSHA Voluntary Protection Program §J.D. Power study of residential customer satisfaction among Midwest U.S. utilities –Ranked 1st 7 times in the past 10 years §KU received highest ranking in JD Power’s 2010 electric utility business customer satisfaction study §Winner of prestigious EEI Emergency Recovery Award for outstanding service restoration during January 2009 ice storm An unparalleled commitment to customer service, reliability and safety §UK Customer Excellence Award (18 consecutive years) §4 years with no customer complaints to regulator §Best reliability among 14 distribution companies §Maximum performance bonuses for surpassing regulatory targets §Most capital efficient in sector §Awarded $240 mm revenue bonus in most recent five-year rate review period for operational performance Best-in-Class Utility Operations © PPL Corporation 2010 9 §Complementary cultures §Strong addition to the management team §Customer commitments §Regulatory relationships §Headquarters and management of E.ON U.S., LG&E and KU remain in Kentucky LG&E and KU Will Be Important Parts of PPL © PPL Corporation 2010 10 © PPL Corporation 2010 E.ON U.S. Overview © PPL Corporation 2010 11 E.ON U.S. Overview §Vertically integrated utilities serving 2/3 of counties in Kentucky §Small customer base in Virginia and Tennessee §Fuel, purchased power, gas supply and environmental cost pass- through §No material non-regulated assets or operations §~8,100 MW of regulated generation Louisville Gas & Electric §Serves Louisville, KY and 16 surrounding counties §396,000 electric customers §321,000 gas customers §$2.34 billion rate base ($487 million of which is gas)(1) §2009 revenue of $1.28 billion(2) Kentucky Utilities §Based in Lexington, KY §Serving 77 counties in KY and five in VA §515,000 electric customers in Kentucky §30,000 electric customers in Virginia §$3.55 billion rate base(1) §2009 revenue of $1.36 billion(2) E.ON U.S. (1)Figures per January 2010 KU and LG&E rate case filings (test year ending 10/31/09). (2)Figures per KU and LG&E 2orm 1 filings. Electric service area Gas service area Electric and gas combined area © PPL Corporation 2010 12 (1)E.ON US cost adjusted upward to include CWIP changes over the five-year period. (2)E.ON US cost adjusted upward to include $80 million of Value Delivery Team amortization costs over the five-year period. Source:FERC Form 1, E.ON US Corporate Development Analysis. Note:The Triangle 52 US electric holding company’s averages for 2004-2008 (only includes companies competing in all 5 segments). 15 companies 15 companies 16 companies 4 companies 1 company E.ON
